DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of species the alkali metal argyrodite not doped with metal in the reply filed on 4/25/2022 is acknowledged. Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.
Response to Amendment
The amended claim 19 is supported by the specification. The new claim 26 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-11, 19, 24, 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “sulfur-containing anions occupying GeS44- sites of the mineral”. The sulfur-containing anions includes GeS4 itself. However, the specification disclose GeS4 should be substituted with another anion groups.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anion PS4, does not reasonably provide enablement for “sulfur-containing anion” as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "sulfur-containing anion", includes thousands species. One of ordinary skill in the art would not reasonably be able to select suitable anion group from a large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable anion group from a large number of groups would be unknown to one of ordinary skill; species of different anion group may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a suitable anion except PS4 to make the invention. Claims 2-11, 19, 24-26 are also rejected for depending from claim 1.
Claim 19, 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites a formula of argyrodite, which does not further limit the formula in claim 1 because Li6PS5Cl is a result of replacing Li2S with LiCl. However, in the formula in claim 1, the AxS is not replaced with any groups, wherein A is alkali metal. For purposes of expediting prosecution, claim 19 is interpreted as the compound being Li7PS6.
Claim 26 recites at least 20% of the anions are sulfur-containing, however, claim 1 inherently recites the anions are 100% sulfur-containing. Claim 26 broadens the scope of claim 1. 
Claim Rejections - 35 USC § 103
Claims 1-11, 19, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al (US 2016/0226097) in view of Jung et al (US 2008/0248396).
Wegner teaches a composite comprising an inorganic particle and a polymer (abstract). The inorganic particle can be Li7PS6 [0029], which results from, in mineral Argyrodite Ag8GeS6, replacing GeS4 with PS4, S ion is unchanged, and replacing Ag with Li. Wegner further teaches the polymer binder can be lithium ion conducting polymers [0070]. Wegner teaches the composite contains at least 60wt% of inorganic particles [0038]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Wegner does not teach a polymer binder like claimed.
However, Jung teaches the lithium ion conducting polymer can be polyvinyl acetate or copolymer thereof [0022]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize polyvinyl acetate as binder in the composition of Wegner because it is recognized in the art that polyvinyl acetate is a lithium ion conducting polymer. 
Wegner is silent with respect to the properties the composition. However, the combination of teachings from Wegner and Jung have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763